DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The office action is in reference to the Amendments/Response, filed on 9/2/2022.  Claims 1-8 and 11-13 have been canceled.  Claims 14-20 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1-3, 8, 14-16 and 20 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501), claims 1-4, 6, 12, 14 and 17 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Jansen et al. (US 2014/0171379) as evidenced by Rencoret et al. (Plant Physiology, vol. 155, 667-682, 2011) in view of Capanema et al. (US 2014/0275501), claims 1-3, 6, 7 and 19 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Sadeghifar et al. (ACS Sustainable Chem. Eng., 3, 349-356, 2015) in view of Capanema et al. (US 2014/0275501), claims 1-3 and 11 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Chodak et al. (Chem. Papers, 40(4), 461-470, 1986) in view of Capanema et al. (US 2014/0275501), claims 1, 5, 12 and 18 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Navarrete (US 2005/0058909) in view of Capanema et al. (US 2014/0275501), and claim 13 under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501), and further in view of Massey-Brooker et al. (US 2016/0374935) are  withdrawn.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 14-16 and 20 are rejected under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501).
Toriz et al. disclose a method of making a composite comprising polypropylene and kraft lignin which is 97% of lignin (meaning 3% of other material) and completely free of all hemicellulosic materials (p. 807, Materials and Methods section, Tables 1 and 2).
However, Toriz et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The limitations of claim 15 can be found in Toriz et al. at p. 807, Blending and Testing section, where it discloses the 170°C.
The limitations of claim 16 can be found in Toriz et al. at Abstract, where it discloses the polypropylene.
The limitations of claim 20 can be found in Toriz et al. at p. 807, Materials section, where it discloses the 5-20 microns.

6.	Claims 14 and 17 are rejected under 35 U.S.C. 103(a) as obvious over Jansen et al. (US 2014/0171379) in view of Capanema et al. (US 2014/0275501).
Jansen et al. disclose a method of making a composite comprising polypropylene and lignin (having less than 5% hemicellulose and substantially no cellulose or lignin having less than 20% of cellulose)  (claims 82 and 83, [0175], [0256], [0322], Table 5b).
However, Jansen et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The limitations of claim 17 can be found in Jansen et al. at [0033], where it discloses the hardwood.

7.	Claims 14 and 19 are rejected under 35 U.S.C. 103(a) as obvious over Sadeghifar et al. (ACS Sustainable Chem. Eng., 3, 349-356, 2015) in view of Capanema et al. (US 2014/0275501).
Sadeghifar et al. disclose a method of making a composite comprising polyethylene and lignin (softwood draft lignin used as the starting material, implying no other material, thus optimized to be pure (more than 80%))  (p. 350, left column, 4th parag., p. 350, right column, 2nd parag.).
However, Sadeghifar et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The limitations of claim 19 can be found in Sadeghifar et al. at Fig. 5, where it discloses the OIT between 210°C and 260°C.

8.	Claims 14 and 18 are rejected under 35 U.S.C. 103(a) as obvious over Navarrete (US 2005/0058909) in view of Capanema et al. (US 2014/0275501).
	Navarrete discloses a method of making a composition comprising polyethylene and grass lignin ([0008]).
However, Navarrete is silent on the amount of cellulose or hemicellulose.
The relative amount will determine the properties of the composition.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Minimizing the amount of cellulose or hemicellulose would increase the purity of the lignin and would result in optimized properties.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the relative amount of cellulose or hemicellulose via the routine optimization process and thereby obtain the present invention.
However, Navarrete is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The limitations of claim 18 can be found in Navarrete at [0008], where it discloses the grass lignin.
Response to Arguments

9.	Applicants’ arguments filed on 9/2/2022 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762